Filed 12/8/21 P. v. Taylor CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C088854

                    Plaintiff and Respondent,                                   (Super. Ct. No. 18FE011030 )

           v.

 VINCENT WAYNE TAYLOR,

                    Defendant and Appellant.




         After 13.2 grams of methamphetamine was found in his pocket, a jury found
defendant Vincent Wayne Taylor guilty of simple possession of a controlled substance, a
violation of Health and Safety Code section 11377, subdivision (a) (hereafter, section
11377(a)). Applying his strike convictions, the court sentenced defendant to a two-year
eight-month aggregate term.
         On appeal, defendant contends the trial court abused its discretion in denying his
motion to sentence his simple possession conviction as a misdemeanor. He appears to


                                                             1
argue that section 11377(a)’s exemption — making simple possession a felony for those
convicted of registrable offenses under Penal Code section 290, subdivision (c)
(hereafter, section 290(c)) — does not apply to him, because when he was sentenced for
misdemeanor indecent exposure, he was not ordered to register as a sex offender. He
also argues that the indecent exposure conviction, which made his current offense a
wobbler, was so minor that the trial court’s refusal to reduce the felony drug possession
conviction to a misdemeanor under Penal Code section 17, subdivision (b) (hereafter,
section 17(b)) was an abuse of discretion.
       We conclude defendant misreads section 11377(a). As we shall explain, a
defendant need not have been ordered to register. Rather, if a defendant’s prior
conviction is on the list of registerable offenses set forth in section 290(c), it qualifies that
defendant for felony conviction under section 11377(a). Consequently, we conclude that
because defendant’s conviction was for a registerable offense at the time section 11377(a)
was amended by Proposition 47, he was validly sentenced to a felony for his drug
possession conviction.
       We further conclude defendant’s argument concerning the purportedly minor
nature of his disqualifying sex offense was forfeited for failure raise it in the trial court.
And in any event, the error would be harmless on the record before us.
       Defendant additionally contends the trial court abused its discretion in failing to
dismiss his prior strike convictions, under People v. Superior Court (Romero) (1996)
13 Cal.4th 497 (Romero). To that, we conclude the trial court acted within its discretion
in declining to strike defendant’s prior strikes.
       We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       In mid-2018, a search of defendant uncovered a baggie of 13.2 grams of
methamphetamine in his pocket, along with five or six additional empty plastic baggies.
No items consistent with personal use were found on defendant. And defendant did not

                                               2
appear to be under the influence of methamphetamine or show signs of being a chronic
user. A search of his bedroom, however, uncovered no evidence of drug sales.
       At trial, the prosecution’s expert testified that a typical dose of methamphetamine
is 0.1 grams. The 13.2 grams defendant had in his possession constituted 132 doses for
the average user. And methamphetamine users typically carry no more than a gram or
two. The expert thus opined that defendant possessed the methamphetamine for sale.
       The jury nevertheless found defendant guilty of the lesser included offense of
simple possession of a controlled substance (§ 11377(a)). It also found that defendant
had previously been convicted of misdemeanor indecent exposure (Pen. Code, § 314,
subd. 1, hereafter, section 314(1)). The trial court separately found defendant had five
prior convictions, including two prior strikes.
       At sentencing, the trial court denied defendant’s section 17(b) motion to sentence
the possession count as a misdemeanor, as well as his Romero motion to dismiss the prior
strikes. Defendant was then sentenced to a two-year eight-month term (the low term
doubled for the strike).
                                      DISCUSSION
                               I. The Section 17(b) Motion
       Defendant contends the trial court abused its discretion in denying his motion to
sentence his simple possession conviction as a misdemeanor. We disagree.
                               A. Additional Background
       Because he was convicted in 1995 of indecent exposure (§ 314(1)), an offense
requiring registration as a sex offender under section 290(c), defendant’s current offense,
possessing methamphetamine, was a wobbler — a crime that could be sentenced as a




                                              3
misdemeanor or felony at the trial court’s discretion. (See § 17(b); § 11377(a)1; People
v. Superior Court (Alvarez) (1997) 14 Cal.4th 968, 974 (Alvarez).)
       Before sentencing, defendant moved to have his drug possession conviction
sentenced as a misdemeanor, pursuant to section 17(b). He argued a felony conviction
was inappropriate, “based on a 23-year-old misdemeanor conviction in which he may
well have not been ordered to register.” In support, he proffered a CJIS2 printout for his
prior sex offense, showing the box for registration requirements was blank and no
reference to registration as a condition of probation.3 Defendant also provided a signed
declaration stating that he was never advised that he would have to register, and that he
did not accept a plea that required him to register as a sex offender.4
       The trial court denied the section 17(b) motion. Doing so, it concluded the present
offense is a felony despite defendant’s insistence he was not ordered to register, because



1  Section 11377(a) provides in pertinent part that simple possession “shall be punished
by imprisonment in a county jail for a period of not more than one year, except that such
person may instead be punished pursuant to subdivision (h) of Section 1170 of the Penal
Code if that person has one or more prior convictions for an offense specified in clause
(iv) of subparagraph (C) of paragraph (2) of subdivision (e) of Section 667 of the Penal
Code or for an offense requiring registration pursuant to subdivision (c) of Section 290 of
the Penal Code.” (Italics added.)
2 The court file from the indecent exposure conviction had been purged and a transcript
of the plea was not available. We take judicial notice that CJIS is an acronym standing
for Criminal Justice Information System, a case management computer system used by
some California trial courts and criminal justice agencies. (Evid. Code, §§ 452, subd.
(d)/(g), 459, subd. (a)/(b).)
3 However, the probation report for the instant case references a 2013 Static 99 Report
done by the California Department of Corrections and Rehabilitation which indicated that
defendant is a “290 P.C. registered sex offender” and his score placed him in the “Above
Average Risk Category.”
4 The prosecution did not ask to cross-examine defendant on the assertions made in his
declaration.

                                              4
the prior indecent exposure conviction is an offense requiring registration. The court then
declined to reduce the felony conviction to a misdemeanor under section 17(b),
explaining, defendant had “a substantial amount of controlled substance” that could be
“as much as 130 doses.” Therefore, “in the Court’s view it’s more than simple
misdemeanor conduct. It does qualify . . . as felony conduct simply because of the nature
and circumstances of the offense as well as other factors . . . .” The court cited as “other
factors” defendant’s “substantial past of criminal convictions and violations of
probation.”5 It then concluded “as to a 17(b) analysis, the question is whether this is



5 The trial court noted that defendant had two probation violations pending at the time of
sentencing. The probation report set forth the following criminal history:
Date                 Charges                      Severity              Sentence
07/10/1985           PC 496- Receiving            Misdemeanor           2 yrs. probation, 15
                     Stolen Property                                    days CJ
05/01/1986           PC 496- Receiving            Misdemeanor           10 days CJ
                     Stolen Property
11/02/1987           PC 148- Resisting Arrest     Misdemeanor           36 mo. probation, 5
                                                                        days CJ
01/15/1988           PC 487.2- Grand theft        Felony                48 mo. probation,
                                                                        60 days CJ, 16 mo.
                                                                        SP
06/14/1989           HS 11550- Under              Misdemeanor           5 yrs. I/P, 90 days
                     Influence of a                                     CJ
                     Controlled Substance
04/06/1990           PC 12021(a)- Possession      Felony                16 mo. SP
                     of Firearm by a Felon
01/07/1993           PC 594- Vandalism            Misdemeanor           3 yrs. I/P, 60 days
                                                                        CJ
01/28/1994           PC 273.5(a)- Domestic        Felony                5 yrs. F/P, 365 days
                     Abuse                                              CJ
10/26/1995           PC 273.5(a)- Domestic        Misdemeanor           3 yrs. F/P, 90 days
                     Abuse                                              SWP
11/14/1995           PC 314.1- Indecent           Misdemeanor           3 yrs. I/P, 45 days
                     Exposure                                           CJ
07/23/1997           PC 417(a)(1)- Using          Misdemeanor           3 yrs. F/P, 365 days

                                              5
conduct that constitutes misdemeanor or felony conduct and in that respect I do think that
it is felony conduct.”
                                       B. Analysis
       Subsumed in defendant’s argument that felony sentencing was an abuse of
discretion, is the contention that because he was not ordered to register — and could not
have been ordered to do so under the law existing at the time of his current conviction —
his possession conviction could not be sentenced as a felony.


                     Deadly Weapon                                   CJ
                     PC 594(b)(3)- Vandalism
08/22/1997           VC 23152(a)- Driving    Misdemeanor             90 days CJ
                     Under Influence
06/30/2000           PC 245(a)(2) w/         Felony                  18 yrs. SP
                     PC 12022.53(b),
                     PC 664/211 w/
                     PC 12022.5(a),
                     PC 245(a)(2), and
                     PC 12021(a)-
                     Assault with Deadly
                     Weapon with
                     Firearm Enhancement;
                     Attempted
                     Robbery with Firearm
                     Enhancement;
                     Possession of Firearm
                     by a Felon.
04/13/2017           VC 23152(b) w/ PC       Misdemeanor             3 yrs. I/P, 8 days CJ
                     23578 (20% BAC)-                                + 4 days CJ in lieu
                     Driving Under Influence                         of fines
                     with Excessive Blood
                     Alcohol enhancement

09/07/2017           VC 23152(b)- Driving       Misdemeanor          4 yrs. I/P, 80 days
                     Under Influence                                 CJ
                     VC 14601.2(a)- Driving
                     with Suspended License



                                            6
       1. Section 17(b) Principles
       Section 17(b) authorizes the reduction of “wobbler” offenses, in the trial court’s
discretion, from felonies to misdemeanors. (Alvarez, supra, 14 Cal.4th at p. 974.) In
deciding whether to exercise discretion under section 17(b), our high court has said the
trial court should consider “the nature and circumstances of the offense, the defendant’s
appreciation of and attitude toward the offense, or his traits of character as evidenced by
his behavior and demeanor at the trial.” (Id. at p. 978.) The court “must undertake ‘an
intensely fact-bound inquiry taking all relevant factors, including the defendant’s
criminal past and public safety, into due consideration; and the record must so reflect.’ ”
(People v. Dryden (2021) 60 Cal.App.5th 1007, 1028 (Dryden), quoting Alvarez, at
pp. 981-982.) The record of such consideration, “should reflect a thoughtful and
conscientious assessment of all relevant factors including the defendant’s criminal
history.” (Alvarez, at p. 979.) “Courts may also consider the sentencing objectives set
forth in California Rules of Court, rule 4.410. [Citation.] Those include protecting
society, punishing the defendant, deterring crime, encouraging the defendant to lead a
law-abiding life, and preventing the defendant from committing new crimes. [Citation.]
The trial court’s discretion under [section 17(b)] is broad, and it will not be disturbed on
appeal unless it is clearly shown the decision was irrational or arbitrary. [Citation.]
Absent such a showing, we presume the trial court acted to achieve legitimate sentencing
objectives.” (Dryden, at pp. 1027-1028, citing Alvarez, at pp. 977-978.)
       2. Registerable Sex Offense Exemption
       Defendant’s possession conviction was properly made a felony by virtue of the
prior indecent exposure conviction. Methamphetamine possession under section
11377(a) becomes a felony if the defendant “has one or more prior convictions . . . for an
offense requiring registration pursuant to subdivision (c) of Section 290 of the Penal
Code.” (Italics added; see fn. 1, ante.)



                                              7
       Though defendant maintains he was not told to register, nothing in the applicable
statutes requires proof that a defendant was actually ordered to register when he was
convicted of the registerable offense. Section 11377(a) cross-references two statutory
provisions that list a number of different offenses: Penal Code section 667, subdivision
(e)(2)(C)(iv), sometimes referred to as superstrikes, and the list of mandatory sex
registration offenses in section 290(c). This cross-referencing is, no doubt, a shorthand
way of referring to each listed offense in these statutory provisions without having to
relist all of them in section 11377(a). Given a plain reading of the statutory language it is
apparent the electorate sought to allow felony treatment for anyone convicted of a cross-
referenced offense. Had the electorate wanted to make registration a requirement, it
could have easily done so by stating a drug possession conviction may be a felony where
the defendant was required to register as a sex offender. Instead, the electorate focused
on whether the offense requires registration. Thus, the resolution of this issue turns on
whether the prior conviction was for a qualifying sex offense listed in section 290(c) at
the time Proposition 47 was enacted, not whether a defendant is actually ordered to
register when he was sentenced. Accordingly, under the plain language of the statute,
defendant’s possession conviction is properly a felony.
       Defendant appears to argue that, based on application of the federal and state
constitutional prohibitions against cruel and/or unusual punishment in In re King (1984)
157 Cal.App.3d 554 and People v. King (1993) 16 Cal.App.4th 567, existing law at the
time of his misdemeanor indecent exposure conviction permitted a court to order lifetime
registration “only if the facts of the case were egregious enough to warrant such a severe
penalty.” Because, according to defendant, the underlying facts of his indecent exposure
conviction were “minor,” the sentencing court could not have ordered lifetime
registration.
       But as we have noted, the sole question here, based on the language of section
11377(a), is whether misdemeanor indecent exposure was on the list of registerable

                                              8
offenses under section 290(c) at the time the electorate enacted Proposition 47. It was
the then existing list of offenses the electorate saw as serious enough to allow felony
treatment of simple drug possession offenses, and by that time, misdemeanor indecent
exposure was once again an offense requiring mandatory registration under section
290(c) — In re King, supra, 157 Cal.App.3d 554, and People v. King, supra,
16 Cal.App.4th 567, were no longer in play. This is because in 2004, the California
Supreme Court in In re Alva (2004) 33 Cal.4th 254, concluded that mandatory sex
offender registration under Penal Code section 290 is not punishment for purposes of the
federal and state prohibitions against cruel and/or unusual punishment. (Id. at p. 292
[mandatory registration for misdemeanor conviction of possession of child pornography
did not violate constitutional prohibitions]; see also People v. Noriega (2004)
124 Cal.App.4th 1334, 1337, 1342 [applying Alva to misdemeanor indecent exposure].)
Thus, in 2014, when the section 11377(a) exemption for automatic misdemeanor
treatment related to the section 290(c) mandatory registerable sex offenses was enacted as
part of Proposition 47, there was no constitutional bar to lifetime registration for
misdemeanor indecent exposure. Consequently, defendant’s prior conviction exempted
him from automatic misdemeanor treatment, and felony punishment for simple drug
possession was authorized under section 11377(a).
       3. Consideration of the Nature and Circumstances of the Prior Conviction
       On appeal defendant also argues, for the first time, that his prior sex offense was
minor and the trial court failed to properly consider that factor as part of its section 17(b)
analysis. As Alvarez teaches, in deciding a section 17(b) motion, courts must undertake
“an intensely fact-bound inquiry taking all relevant factors, including the defendant’s
criminal past and public safety, into due consideration.” (Alvarez, supra, 14 Cal.4th at
pp. 981-982, italics added; Dryden, supra, 60 Cal.App.5th at p. 1028.) Thus, a trial court
should consider the circumstance of the conviction for the offense listed in section
290(c). In our view, this is similar to one of the factors courts consider when deciding to

                                              9
dismiss prior strike allegations: courts must consider the nature and circumstances of
prior strike offenses. (People v. Williams (1998) 17 Cal.4th 148, 161 (Williams).) And
“since all discretionary authority is contextual, those factors that direct similar sentencing
decisions are relevant” here. (Alvarez, at p. 978; People v. Gallardo (2017)
17 Cal.App.5th 547, 562.)
       But no case had previously addressed this situation where a prior conviction
impacts whether a felony wobbles down to a misdemeanor pursuant to section 17(b). In
the absence of a specific mandate to consider the nature and circumstances of the prior
qualifying conviction, it can hardly be said that the trial court abused its discretion in
failing to do so. Defendant’s section 17(b) motion primarily focused on the claim that he
was not ordered to register for his indecent exposure conviction.6 He never mentioned
the claim he now makes, that the underlying facts were “minor.” Given that there was no
express guidance mandating the trial court to consider the nature of the prior registerable
conviction in the exercise of its discretion in this context, it was up to defendant to ask
the court to do so. He did not, so the argument is forfeited. (See People v. Carmony
(2004) 33 Cal.4th 367, 375-376 (Carmony) [failure to invite the court to dismiss strike
allegations under Penal Code section 1385 forfeits his right to raise the issue on appeal];
People v. Scott (1994) 9 Cal.4th 331, 352-353 [defendant forfeits challenge related to trial
court’s failure to properly make or articulate its discretionary sentencing choices when no
objection was made in the trial court].)
       Even if the trial court erred in not considering sua sponte the underlying
circumstances of defendant’s prior indecent exposure conviction, the error was harmless




6 He also argued that since he would no longer be mandated to register for life based on
a change in the law, effective January 1, 2021, the court should also take that into
consideration.

                                              10
given the nature of defendant’s indecent exposure conviction, his criminal record, and the
facts underlying this case.
       As the probation report in the current case described that offense, the victim’s
boyfriend reported defendant had been watching the victim whenever she walked outside.
One day, defendant “stood in his front window,” and while looking at the victim, “began
stroking his penis.” Also, according to the boyfriend, twenty days before that, when the
victim was washing the car, defendant drew his curtains from inside his home, sat on a
stool in front of his window, and masturbated while watching her. So, defendant’s
conduct appeared to be ongoing and actually was observed twice. Nothing in the nature
of that prior offense would render the trial court’s current sentencing decision irrational.
Indeed, had the trial court considered the underlying facts of defendant’s indecent
exposure conviction, it likely would have also considered his “Above Average Risk”
score on the 2013 Static 99 test referenced in the probation report. (See fn. 3, ante.)
       Moreover, section 17(b) analysis requires consideration of a defendant’s criminal
past. (See fn. 5, ante.) As we have noted, the trial court considered this circumstance.
       Furthermore, the nature of the current offense, at the very least showed a
particularly aggravated form of drug possession. As the trial court noted, defendant
possessed a “substantial amount” of methamphetamine, estimated at approximately 130
doses, which is far from a simple possession.
       We conclude the failure to consider the nature and circumstances of the prior
indecent exposure conviction, if error, was harmless.
                                    II. Romero Motion
       Defendant contends the trial court abused its discretion in denying his Romero
motion. We disagree.
                               A. Additional Background
       Defendant moved to strike one or both of his prior strikes. The strikes arose from
convictions in 2000 for assault with a deadly weapon (Pen. Code, § 245, subd. (a)(2)) and

                                             11
attempted robbery with a firearm (Pen. Code, §§ 664/211). According to the probation
report, defendant and another man had approached two victims. Defendant drew a gun
and told the first victim, “Dude, break yourself.” He then shot once at the first victim,
and when that victim bent over, he shot two or three more times before that victim ran
across the street. The first victim suffered gunshot wounds to both legs. Defendant then
approached the second victim, pointed the revolver at him, and told him to take off his
boots and jacket. Defendant then fled as a police car drove by. Defendant was ultimately
sentenced to 18 years in prison.
       Seeking to dismiss the strikes, the defense argued that sentencing defendant to six
years for personal possession was cruel and unusual, his strikes were from one incident of
aberrant behavior (“[h]e has committed no other acts of violence or sexual assaults since
[the conviction 19 years ago]”), and his current offense involved neither victims nor
violence.
       The trial court denied the motion. It explained that it had “considered the nature
and circumstances” of the current offense, the prior strikes, including “the actual and
threatened violence in the prior convictions at issue as well as the age of the prior
convictions,” and “the defendant’s overall criminal history which . . . is substantial in this
case.” While acknowledging the age of the strikes, the court noted that defendant had
been incarcerated for the majority of the time since then. It concluded “it would not be in
the interest of justice to dismiss the prior convictions.”
       The court did, however, strike defendant’s three prior prison term allegations
noting, “this is simple possession, the lesser crime to Count 1.”
                                         B. Analysis
       On appeal, defendant argues that in denying his motion, the trial court both abused
its discretion and used incorrect criteria in so deciding. He reasons that the court
erroneously rested its decision “primarily on [defendant’s] criminal history,” and failed to



                                              12
fully consider the nature and circumstances of his present offense, as well as other
“individualized considerations.”
       In deciding whether to dismiss a prior strike and in reviewing such a ruling, courts
must consider whether the defendant falls outside the scheme’s spirit in light of three
factors: (1) the “nature and circumstances of [the] present felonies;” (2) the nature and
circumstances of the “prior serious and/or violent felony convictions;” and (3) “the
particulars of [the defendant’s] background, character, and prospects.” (Williams, supra,
17 Cal.4th at p. 161.)
       We review the trial court’s refusal to strike a prior strike for abuse of discretion.
(Carmony, supra, 33 Cal.4th at p. 374.) An abuse of discretion occurs in limited
circumstances, such as where the court is unaware of its discretion to dismiss, the court
considers impermissible factors, or where the decision is so irrational or arbitrary that no
reasonable person could agree. (Id. at pp. 377, 378.) “Because the circumstances must
be ‘extraordinary . . . by which a career criminal can be deemed to fall outside the spirit
of the very scheme within which he squarely falls once he commits a strike as part of a
long and continuous criminal record, the continuation of which the law was meant to
attack’ [citation], the circumstances where no reasonable people could disagree that the
criminal falls outside the spirit of the three strikes scheme must be even more
extraordinary.” (Id. at p. 378.) Merely showing that reasonable people might disagree
about whether to strike a prior conviction is insufficient. (Ibid.)
       Here, based on our review of the evidence and the Williams factors, the trial court
acted within its discretion in denying the Romero motion. The trial court considered the
nature and circumstances of the current offense. It noted defendant had “as much as 130
doses . . . a substantial amount of illegal drugs . . . .”
       As to the nature and circumstances of the prior strikes, defendant’s attempt to rob
the two victims — firing three to four shots, shooting one in both legs — was a
particularly violent and heinous act.

                                                13
       And as to his background, character, and prospects for the future, the trial court
cited defendant’s lengthy history of convictions. (See fn. 5, ante.) And while defendant
had urged that the conduct giving rise to his prior strikes was an incident of aberrant
behavior, occurring 19 years ago, the trial court correctly noted that since then, there was
no significant time where defendant was not incarcerated. Indeed, defendant was on
probation when he committed his current offense.
       In short, nothing in the record indicates “individualized considerations” exist that
render the trial court’s ruling an abuse of discretion. Nor are there “extraordinary
circumstances” warranting the conclusion that no reasonable person could disagree that
the defendant falls outside the spirit of the three strikes scheme. (Carmony, supra,
33 Cal.4th at p. 378.)
       The trial court acted within its discretion in refusing to strike defendant’s Romero
motion.
                                      DISPOSITION
       The judgment is affirmed.



                                                       /s/
                                                  Murray, J.



We concur:



     /s/
Robie, Acting P. J.



     /s/
Mauro, J.


                                             14